                                                            1    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            2    TENESA S. POWELL, ESQ.
                                                                 Nevada Bar No. 12488
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: natalie.winslow@akerman.com
                                                            6    Email: tenesa.powell@akerman.com
                                                            7    Attorneys for U.S. Bank National
                                                                 Association, as Trustee for Bayview
                                                            8    Opportunity Master Fund IIIA Remic Trust
                                                                 2016-RN3
                                                            9

                                                            10                               UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                     DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13   U.S. BANK NATIONAL ASSOCIATION, AS             Case No. 2:17-cv-01102-JAD-GWF
                                                                 TRUSTEE FOR BAYVIEW OPPORTUNITY
                                                            14   MASTER FUND IIIA REMIC TRUST 2016-             STIPULATION AND ORDER FOR
                                                                                                                EXTENSION OF TIME TO MEET AND
                                                                 RN3,                                           CONFER
                                                            15

                                                            16                          Plaintiff,              (FIRST REQUEST)

                                                            17   v.

                                                            18   JOHN P. KING; LAS VEGAS EQUITY
                                                                 GROUP LLC; CITY OF LAS VEGAS;
                                                            19   REPUBLIC SILVER STATE DISPOSAL, INC.;
                                                            20   DIAMOND       CREEK     COMMUNITY
                                                                 ASSOCIATION; DOE INDIVIDUALS I-X,
                                                            21   INCLUSIVE, AND ROE CORPORATIONS I-
                                                                 X, INCLUSIVE,
                                                            22
                                                                                        Defendants.
                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                 48991374;1
                                                                 LAS VEGAS EQUITY GROUP LLC,
                                                            1

                                                            2                                 Counterclaimant,

                                                            3    v.

                                                            4    U.S. BANK NATIONAL ASSOCIATION, AS
                                                                 TRUSTEE FOR BAYVIEW OPPORTUNITY
                                                            5
                                                                 MASTER FUND IIIA REMIC TRUST 2016-
                                                            6    RN3,
                                                                                  Counterdefendant.
                                                            7
                                                                 LAS VEGAS EQUITY GROUP LLC,
                                                            8
                                                            9                                 Third Party Plaintiff,

                                                            10   v.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   JOHN P. KING,
                      LAS VEGAS, NEVADA 89134




                                                            12                                Third Party Defendant.
AKERMAN LLP




                                                            13

                                                            14            U.S. Bank National Association, as Trustee for Bayview Opportunity Master Fund IIIA

                                                            15   Remic Trust 2016-RN3 (U.S. Bank), Las Vegas Equity Group, LLC (LVEG), and Diamond Creek

                                                            16   Community Association (Diamond Creek), hereby stipulate and agree to extend the deadline to

                                                            17   meet and confer from May 24, 2019 [ECF No. 48], for an additional twenty-one (21) days to June

                                                            18   14, 2019.

                                                            19                Good cause exists to grant the requested extension. Counsel for LVEG has been on medical

                                                            20   leave since April 24, 2019 and for that reason the parties have been unable to schedule the court

                                                            21   ordered conference. The extension of time will allow all parties to coordinate a mutually agreeable

                                                            22   time now that LVEG's counsel has returned from medical leave.

                                                            23   . . .

                                                            24   . . .

                                                            25   . . .

                                                            26   . . .

                                                            27   . . .

                                                            28   . . .
                                                                                                                       2
                                                                 48991374;1
                                                            1             This is the parties' first request for an extension of this deadline, and is not intended to cause

                                                            2    any delay or prejudice to any party.

                                                            3             DATED this 24th day of May, 2019.

                                                            4
                                                                 AKERMAN LLP                                              CLARK NEWBERRY LAW FIRM
                                                            5
                                                                 /s/ Tenesa S. Powell                                     /s/ Tara Clark Newberry
                                                            6    NATALIE L. WINSLOW, ESQ.                                 TARA CLARK NEWBERRY, ESQ.
                                                                 Nevada Bar No. 12125                                     Nevada Bar No. 10696
                                                            7    TENESA S. POWELL, ESQ.                                   810 S. Durango Drive, Suite 102
                                                                 Nevada Bar No. 12488                                     Las Vegas, NV 89145
                                                            8    1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134                                      Attorneys for Las Vegas Equity Group, LLC
                                                            9

                                                            10   Attorneys for U.S. Bank National Association, as
                                                                 Trustee for Bayview Opportunity Master Fund IIIA
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                 Remic Trust 2016-RN3
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 BOYACK ORME & ANTHONY                            CITY ATTORNEY'S OFFICE – CIVIL DIVISION
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                                 /s/ Colli C. McKiever                                    /s/ Jeffrey M. Dorocak
                                                            13   EDWARD D. BOYACK, ESQ.                                   JEFFREY M. DOROCAK, ESQ.
                                                                 Nevada Bar No. 5229                                      Nevada Bar No. 13109
                                                            14   COLLI C. MCKIEVER, ESQ.                                  495 South Main Street, 6th Floor
                                                                 Nevada Bar No. 13724                                     Las Vegas, Nevada 89101
                                                            15   7432 W. Sahara Ave. Suite 101
                                                                 Las Vegas, NV 89117                                      Attorneys for City of Las Vegas
                                                            16
                                                                 Attorneys for Diamond Creek Community
                                                            17   Association
                                                            18

                                                            19

                                                            20
                                                                                                                 IT IS SO ORDERED.
                                                            21

                                                            22
                                                                                                                 _________________________________
                                                            23                                                   UNITED STATES DISTRICT
                                                                                                                 UNITED           DISTRICT JUDGE
                                                                                                                                            COURT JUDGE
                                                                                                                 Dated: May 28, 2019.
                                                            24

                                                            25                                                   DATED: __________________________

                                                            26

                                                            27

                                                            28
                                                                                                                    3
                                                                 48991374;1
